           Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 1 of 7



        BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE: FAIRLIFE MILK PRODUCTS                       MDL DOCKET NO. 2909
MARKETING AND SALES PRACTICES
LITIGATION

                                 PROOF OF SERVICE

       I, Yeremey Krivoshey, counsel for Plaintiff Alain Michael, hereby certify that copies of

the Notice of Presentation or Waiver of Oral Argument and this Proof of Service were filed

electronically with the Clerk of the JPML using the CM/ECF system and were served on all

counsel or parties below via email:


                                    MICHAEL ACTION
                                Michael v. Fairlife, LLC, et al
                               Case No. 1:19-cv-03924, N.D. Ill.

 For Plaintiff Alain Michael, individually and on behalf of all others similarly situated:

 L. Timothy Fisher
 Frederick J. Klorczyk III
 Yeremey Krivoshey
 BURSOR & FISHER, P.A.
 1990 North California Boulevard, Suite 940
 Walnut Creek, CA 94596
 Tel: (925) 300-4455
 Fax: (925) 407-2700
 Email: ykrivoshey@bursor.com
 fklorczyk@bursor.com
 ltfisher@bursor.com

 Scott Bursor
 Bursor & Fisher, P.A.
 888 Seventh Avenue
 New York, NY 10019
 646 837-7150
 Fax: 212-989-9163
 Email: scott@bursor.com

 Michael J McMorrow
 McMorrow Law, P.C.
 One North LaSalle Street, 44th Floor


                                               1
          Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 2 of 7



Chicago, IL 60602
Tel: (312) 265-0708
Email: mike@mjmcmorrow.com

For Defendant Fairlife, LLC:

Robyn Eileen Bladow
Kirkland & Ellis LLP
333 South Hope Street, Suite 2900
Los Angeles, CA 90071
Tel: (213) 680-8634
Email: rbladow@kirkland.com

Allison A. Ray
Gabor Balassa
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Tel: (312) 862-2000
Email: gbalassa@kirkland.com
allison.ray@kirkland.com

For Defendants Mike McCloskey and Sue McCloskey:

Mark S. Mester
Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Tel: (312) 876-7700
Email: mark.mester@lw.com

                                 SALZHAUER ACTION
                 Salzhauer v. The Coca-Cola Company, and Fairlife, LLC,
                      Case No. 1:19-cv-02709-MHC, N.D. Georgia

For Plaintiff Eliana Salzhauer, individually and on behalf of all others similarly situated:

Adam J. Levitt
Amy E. Keller
Adam Prom
DICELLO LEVITT GUTZLER LLC
Ten North Dearborn Street, Eleventh Floor
Chicago, Illinois 60602
Telephone: 312-214-7900
Email: alevitt@dicellolevitt.com
akeller@dicellolevitt.com



                                             2
         Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 3 of 7



aprom@dicellolevitt.com

Kenneth S. Canfield
DOFFERMYRE SHIELDS CANFIELD
& KNOWLES, LLC
1355 Peachtree Street, NE, Suite 1725
Atlanta, Georgia 30309
Telephone: 404-881-8900
Email: kcanfield@dsckd.com

Daniel L. Warshaw
PEARSON, SIMON & WARSHAW, LLP
15165 Ventura Boulevard, Suite 400
Sherman Oaks, California 91403
Telephone: 818-788-8300
Email: dwarshaw@pswlaw.com

Melissa S. Weiner
Joseph C. Bourne
PEARSON, SIMON & WARSHAW, LLP
800 LaSalle Avenue, Suite 2150
Minneapolis, Minnesota 55402
Telephone: 612-389-0600
Email: mweiner@pswlaw.com
jbourne@pswlaw.com

Michael R. Reese
Sue J. Nam
Carlos F. Ramirez
REESE LLP
100 West 93rd Street
New York, New York 10025
Telephone: 212-643-0500
Email: mreese@reesellp.com
snam@reesellp.com
cramirez@reesellp.com

For Defendant Fairlife, LLC:

Robyn Eileen Bladow
Kirkland & Ellis LLP
333 South Hope Street, Suite 2900
Los Angeles, CA 90071
Tel: (213) 680-8634
Email: rbladow@kirkland.com



                                        3
         Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 4 of 7




Allison A. Ray
Gabor Balassa
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Tel: (312) 862-2000
Email: gbalassa@kirkland.com
allison.ray@kirkland.com

For Defendant The Coca-Cola Company:

Jeffrey S. Cashdan
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Tel: (404) 572-4600
Email: jcashdan@kslaw.com

                                 SCHWARTZ ACTION
                               Schwartz v. Fairlife, LLC
                       Case No. 1:19-cv-03929, N.D. Ill. (Chicago)

For Plaintiffs Andrew Schwartz and Alice Vitiello:

Carl V. Malmstrom
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLC
111 W. Jackson Street, Suite 1700
Chicago, Illinois 60604
Telephone: 312-984-0000
Facsimile: 212-686-0114
Email: malmstrom@whafh.com

Jeffrey G. Smith
Matthew M. Guiney
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLC
270 Madison Avenue
New York, New York 10016
Telephone: 212-545-4600
Facsimile: 212-686-0114
Email: smith @whafh.com
guiney@whafh.com

For Defendant Fairlife, LLC:


                                           4
         Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 5 of 7




Robyn Eileen Bladow
Kirkland & Ellis LLP
333 South Hope Street, Suite 2900
Los Angeles, CA 90071
Tel: (213) 680-8634
Email: rbladow@kirkland.com

Allison A. Ray
Gabor Balassa
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Tel: (312) 862-2000
Email: gbalassa@kirkland.com
allison.ray@kirkland.com


                              SABEEHULLAH ACTION
                            Sabeehullah v. Fairlife LLC et al
                Case No. 2:19-cv-00222-TLS-JPK, N.D. Ind. (Hammond)

For Plaintiffs Mohammad Sabeehullah and Nabil Khan, individually and on behalf of all
others similarly situated:

Syed Ali Saeed
SAEED & LITTLE, LLP
18 W. Vermont Street
Indianapolis, Indiana 46204
Telephone: 317-614-5741
Email: Ali@Sllawfirm.com

For Defendant Fairlife, LLC:

Robyn Eileen Bladow
Kirkland & Ellis LLP
333 South Hope Street, Suite 2900
Los Angeles, CA 90071
Tel: (213) 680-8634
Email: rbladow@kirkland.com

Allison A. Ray
Gabor Balassa
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654



                                          5
          Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 6 of 7



 Tel: (312) 862-2000
 Email: gbalassa@kirkland.com
 allison.ray@kirkland.com

 For Defendants Mike McCloskey and Sue McCloskey:

 Mark S. Mester
 Latham & Watkins LLP
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611
 Tel: (312) 876-7700
 Email: mark.mester@lw.com

Dated: September 9, 2019                      BURSOR & FISHER, P.A.

                                       By:    /s/ Yeremey Krivoshey

                                       Frederick J. Klorczyk III
                                       Yeremey Krivoshey
                                       1990 North California Blvd., Suite 940
                                       Walnut Creek, CA 94596
                                       Telephone: (925) 300-4455
                                       Facsimile: (925) 407-2700
                                       E-mail: fklorczyk@bursor.com
                                               ykrivoshey@bursor.com

                                       Counsel for Plaintiff Alain Michael

                                       WOLF HALDENSTEIN ADLER
                                       FREEMAN & HERZ LLC
                                       Carl V. Malmstrom
                                       111 W. Jackson St., Suite 1700
                                       Chicago, Illinois 60604
                                       Tel.: (312) 984-0000
                                       Fax: (212) 686-0114
                                       E-mail: malmstrom@whafh.com

                                       WOLF HALDENSTEIN ADLER
                                       FREEMAN & HERZ LLP
                                       Jeffrey G. Smith
                                       Matthew M. Guiney
                                       270 Madison Avenue
                                       New York, New York 10016
                                       Tel.: (212) 545-4600
                                       Fax: (212) 686-0114
                                       E-mail: smith@whafh.com
                                                guiney@whafh.com


                                          6
Case MDL No. 2909 Document 27-1 Filed 09/09/19 Page 7 of 7




                          Counsel for Plaintiffs Andrew Schwartz and Alice
                          Vitiello




                             7
